Title: From Thomas Jefferson to John Brown, 14 August 1802
From: Jefferson, Thomas
To: Brown, John


          
            Dear Sir
            Monticello Aug. 14. 1802.
          
          The inclosed letter of thanks from the Philosophical society has been sent me to forward to you.
          We have been unfortunately delayed in our Hospital establishment at New Orleans by different accidents: and I just now learn that mr Daniel Clarke, who is to be the Superintendent, is lately returned from New Orleans to Philadelphia; in which case he will have left the place just before our letters and instructions could have reached it. I have this day written to the Secretary of the Treasury to get him take measures here for establishing the hospital in his absence by some persons there in whom he can confide, and Doctr. Bache (grandson of Dr. Franklin) appointed Surgeon, will proceed the moment he knows that arrangements are ordered to be made. in the mean time our suffering boatmen will have nearly lost the benefit intended them this season. We have no certain information yet of the definitive resolution of France as to Louisiana. delay however is favorable to us, as it gives us time to be heard, and to speak with urgency on the subject. if France takes time to think before she acts, it appears to me impossible she should not desist from this measure. there is in that country (& especially among the military) considerable ferment. the attempt on Buonaparte’s life in April was a serious one. fortune however seems to take care of him. mr Short is just arrived from France, but has not yet reached this place. Accept assurances of my affectionate esteem & respect
          
            Th: Jefferson
          
          
            P.S. I absent myself from the tidewaters during these two months (Aug. & Sep.) and most of the other members of the administration do the same. the lower part of Virginia is peculiarly sickly at present.
          
        